Title: To Alexander Hamilton from Benjamin Lincoln, 18 May 1799
From: Lincoln, Benjamin, Jr.
To: Hamilton, Alexander


          
            Hingham May 18th. 1799—
          
          I have lately been informed My dear sir that some Gentlemen appointed as subalterns have declined the service, and — there is not a full Corps of officers to the newly established regiments.
          Knowing how anxious you must feel to have officers appointed who merit the confidence of the public, whose age, health, ability, information, and personal appearance, are such as to recommend them to the notice of their country; My wishes to aid a system so rational and necessary, as well as to oblige a young friend have induced me to recommend to your notice Mr. Francis Barker who was born within a few yards of my house has been educated to the printing business, removed to and commenced his business, and publisher of a public news paper, unfortunately for him, in a corner of the country in this State near Connecticutt river where antifederalism reared its head in a very considerable degree and as Mr. Barkers paper was truly federal the combination was so considerable against it as to prevent a circulation extensive enough to give him support—Hence he is obliged to give it up and seek other employ—The Army is his Choice—If there should be an opening in Colo Rices Regiment or any other for a Lieutenancy and the appointment should be conferred on him, I am confident that he would recommend him self by his activity & Zeal and serve with reputation and honour
          I am My dear Sir with great consideration Your most Obedient Servant
          
            B: Lincoln
          
          Genl Hamliton
        